Citation Nr: 0700246	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected degenerative arthritis of the lumbar spine, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected psoriasis, currently evaluated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had corroborated active service from March 1946 
to August 1947, from December 1947 to December 1948, and from 
August 1950 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued by the RO in 
December 2003.  

The veteran was scheduled for a Board videoconference hearing 
in August 2005 but failed to report for that hearing.  His 
hearing request is thus deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The issue of an increased evaluation for the service-
connected psoriasis is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected lumbar spine arthritis is shown to have 
been productive of a disability picture that more nearly 
approximates that of severe functional loss due to pain; 
ankylosis of the thracolumbar spine is not demonstrated.  





CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, but 
no greater for the service-connected degenerative arthritis 
of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Codes 5235-5243 (2006); 38 C.F.R. § 4.71a including 
Diagnostic Codes 5292, 5295 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his low back disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in the 
appealed December 2003 rating decision that he had been 
assigned his current 20 percent evaluation for his low back 
disorder as of June 1996.  The Board finds that this action 
satisfies VA's requirements in view of Dingess.  

Accordingly, the Board concludes that no prejudice to the 
veteran will result from an adjudication of his claim in this 
Board decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a no percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  
 
In a December 1996 rating decision, the Columbia VARO granted 
service connection for degenerative arthritis of the lumbar 
spine as secondary to a service-connected right hip disorder.  
A 20 percent evaluation was assigned, effective in June 1996.  

During his August 2003 VA examination, the veteran reported 
low back pain involving the right buttock but not the lower 
extremities.  No flare-ups were reported, although he 
indicated that twisting was an aggravating factor.  

Upon examination, there was some tenderness to palpation in 
the lower lumbar midline.  Straight leg raising on the right 
caused some right low back pain.  His range of motion testing 
revealed forward flexion to 75 degrees, with end-of-range 
pain; extension to 25 degrees, without pain; and bilateral 
lateral flexion to 25 degrees, with some end-of-range pain.  
A neurological examination was unremarkable.  The examiner 
diagnosed mechanical low back pain, without evidence of 
radiculopathy.  

During his August 2004 VA spine examination, the veteran 
reported use of over-the-counter pain medications and 
physical therapy.  The low back pain reportedly radiated to 
the right leg, affecting the veteran's ability to walk.  He 
noted that bending over or walking too much usually triggered 
flare-ups, but he otherwise was able to do activities of 
daily living and recreational activities.  

Upon examination, the veteran's range of motion testing 
revealed flexion to 50 degrees without pain and to 60 degrees 
with pain, extension to 15 degrees without pain and to 25 
degrees with pain, bilateral lateral flexion to 25 degrees 
without pain and to 30 degrees with pain, and bilateral 
rotation to 25 degrees without pain and to 30 degrees with 
pain.  

A neurological examination revealed no spasm, tenderness, 
motor weakness, or sensory findings, although the absence of 
knee and Achilles reflexes was noted.  The X-ray studies 
showed degenerative joint disease to the length of the 
lumbosacral spine.  An impression of low back pain due to 
degenerative joint disease of the lumbosacral spine was 
rendered.  

The RO has evaluated the veteran's low back disorder at the 
20 percent rate under 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5010 and 5253.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.  

Under Diagnostic Code 5253, a maximum evaluation of 20 
percent is warranted for impairment of the thigh.  The RO has 
thus considered the criteria for evaluating spine disorders, 
which allow for higher evaluations.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (which was 
revised prior to the veteran's claim was received in May 
2003; the prior criteria are thus not applicable), a 20 
percent evaluation contemplates intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  A 40 percent evaluation is assigned in cases 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.

The remaining diagnostic criteria for evaluating spine 
disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.  

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  The code section for intervertebral disc 
syndrome is now 5243, and associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to 
evaluated separately.  

38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  

The Board has considered all of the above sections and finds 
that the service-connected lumbosacral disability picture 
more nearly resembles the criteria warranting a 40 percent 
rating under Diagnostic Code 5292.,  

The demonstrated restriction of motion due to pain, in the 
Board's estimation, must be characterized as having been more 
than moderate in degree and closer to that of severe 
limitation of motion for the low back.  DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

There is also no evidence of ankylosis contemplated for a 
rating higher than 40 percent.  Additionally, the veteran's 
lumbar spine disability does not encompass a spinal fracture.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  

The Board is aware that the veteran has reported radiating 
pain into the right lower extremity, but his neurological 
evaluations have been entirely negative for corresponding 
symptomatology.  

Accordingly, given these demonstrated medical findings, there 
is no basis for a separate compensable evaluation on the 
basis of related right lower extremity radiculopathy, in view 
of Diagnostic Code 5243.  

Overall, the Board finds a basis for the assignment of an 
evaluation of 40 percent for the service-connected 
degenerative arthritis of the lumbar spine.  See 38 C.F.R. 
§ 4.7.  




ORDER

An increased evaluation of 40 percent, but not higher for the 
service-connected degenerative arthritis of the lumbar spine 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



REMAND

In the report of the veteran's August 2004 VA skin diseases 
examination, the examiner noted generalized psoriasis, 
located on the legs, back, and abdomen and involving six 
percent of total skin area.  The examiner also described skin 
changes of the scalp and eyebrows, suggestive of seborrheic 
dermatitis.

It is unclear, however, whether the veteran's seborrheic 
dermatitis of the scalp and eyebrows is a component of the 
veteran's service-connected psoriasis, rather than a 
completely separate disability.  This matter will need to be 
addressed on examination.  

The Board also notes that the veteran's skin disorder of the 
scalp concerns an "exposed area" and, if found to be 
service-connected, should be evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
skin examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected   
psoriasis.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether the veteran's 
seborrheic dermatitis of the scalp and 
eyebrows is a component of the veteran's 
service-connected psoriasis, rather than 
a completely separate disability.  If so, 
the examiner should describe the total 
percentage of the veteran's exposed skin 
areas covered by this disability.  

The examiner should also indicate whether 
any of the following are present: (1) a 
scar of five or more inches (13 or more 
cm.) in length; (2) a scar of at least 
one-quarter inch (0.6 cm.) wide at the 
widest part; (3) surface contour of the 
scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for the service-
connected psoriasis should be 
readjudicated, with consideration of the 
question of whether a separate evaluation 
is warranted for seborrheic dermatitis of 
the scalp and eyebrows.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


